I can not concur in the decision rendered by the court in this case. The decision holds, that under the Act of March 10, 1874, the plaintiff is not exempt from taxation; that only the property acquired and owned by plaintiff under and by virtue of the Act of August 5, 1870, incorporating the International Railway Company, is exempt, and that all property acquired and owned by plaintiff under and by virtue of the charter of the Houston  Great Northern Railway is subject to taxation. If this construction of the act in question be correct, then, of course, all moneys earned by the plaintiff, except such as are earned by that branch of its road which was constructed under the act incorporating the International Railway, are subject to taxation; and as the petition for injunction does not aver that the tax, the collection of which it seeks to enjoin, is upon money earned by the operation of that branch of plaintiff's road, the exceptions to the petition were, in my judgment, well taken, and the lower court did not err in sustaining the, and rendering judgment for the appellee, when the appellant declined to make further amendment to its petition. It is therefore from the construction placed by the majority of this court upon the Act of March 10, 1874, that I dissent.
One of the cardinal rules for construing statutes is, that effect and operation must be given to every part of the act. This canon seems to have been ignored by the court in this instance.
After the preamble, which recites the causes and considerations which led to the passage of the law, and which recites the fact that the International Railway Company has been consolidated with the Houston  Great Northern Railway, under the name of the International  Great Northern Railway Company, the language of the act, in its first section, is in these words:
"Section 1. Be it enacted by the Legislature of the State of Texas, *Page 14 
that in full settlement of and satisfaction of all claims of the said The International Railroad Company and of the said The International  Great Northern Railroad Company against the State for bonds under the provision of the ninth section of the aforesaid Act of August 5, 1870, there is hereby granted to the said last named company, its successors and assigns, twenty sections, of 640 acres each, of the unappropriated public lands of the State, for each mile of railroad which has been and which may hereafter be constructed pursuant to the authority conferred by the said Act of August 5, 1870. And the said company, its successors and assigns, shall have the right to locate said lands as headright certificates were formerly located, without being under obligations to locate alternate sections for the State; and the said lands, and the certificates issued therefor, are hereby exempted and released from all state, county, town, city, municipal, and other taxes for the period of twenty-five years from the date of the respective certificates issued therefor. And the said railroad company, and its successors and its assigns, their capital stock, rights, franchises, railroads, constructed and to be constructed pursuant to the Act of August 5, 1870, and this act, rolling stock, and all other property which now is or hereafter may be owned or possessed by said company or its successors in virtue of the said Act of August 5, 1870, is hereby exempted and released from all state, county, town, city, municipal, and other taxes for a period of twenty-five years from the 5th day of August, A.D. 1875, except county and municipal taxes in such counties, cities, and towns as have donated their bonds to aid in the construction of said railroad; but this exception shall not remain in force in favor of any county, city, or town which, having thus donated bonds, shall make default in the payment of either the interest or principal thereof:Provided, that this exemption from taxation shall not be construed to include or apply to the lands or railroads which at the time of the consolidation herein before recited belonged to the Houston  Great Northern Railroad Company, or which has since been or hereafter may be constructed or acquired under its charter: Provided, nothing in this act contained shall be so construed as to exempt from taxation any lands to which the company may be entitled by virtue of the charter of the Great Northern Railroad Company, or the franchise, roadbed, rolling stock, or any property acquired or hereafter to be acquired by virtue of the charter of the Great Northern Railroad Company; and the lands granted by this act shall not be sold to any other corporation, or to any person in trust for the use or benefit of said company: And provided further, that the State shall not be liable for any deficiency of the unappropriated public domain on which to locate said land certificates, nor shall any of such unlocated certificates ever constitute a claim against the State."
This act, it is scarcely necessary to say, has been construed to be a binding and subsisting contract between the State of Texas and the corporation *Page 15 
contracted with; and before we proceed to give our interpretation of the statute, it is well to settle and keep in mind who the other party to the contract is. It is not the artificial being created by the Act of August 5, A.D. 1870, the International Railway Company, nor the other corporation referred to in the preamble of the act, the Houston  Great Northern Railway Company; for it is expressly recited in the preamble, that the first named corporation had, as it was authorized to do under the Act of the 5th of August, A.D. 1870, consolidated with the Houston  Great Northern Railway, under the name of the International  Great Northern Railway Company; and thus by the act of consolidation a new artificial person had been brought into being, endowed and invested with all the rights, powers, privileges, and franchises owned and possessed and enjoyed by the two corporations whose beings had been merged into its own, except so far as such rights, powers, privileges, and franchises are abrogated, curtailed, or restrained by the act now under consideration.
It is, then, with this new artificial person, the International Great Northern Railway Company, that the State has contracted; and if we give effect and meaning, as we should do, to every sentence and clause of the act, taking the language in its plain and obvious meaning, we think that the corporation itself is exempt, and all the property then owned or to be acquired in the future (save such as by the words of the act is excluded from the exemption) is exempt from every species of taxation known to the law.
The property of the company which is excluded from the exemption is, first, that which is expressly excepted in the clause of the act declaring the exemption, to-wit, property lying and being in such counties, cities, and towns as had donated bonds to aid in the construction of the International Railway; and second, the property expressly named in the first and second provisos of the act, to-wit, the land and railways which at the time of the consolidation previously mentioned belonged to the Houston  Great Northern Railway, or which has been or may hereafter be acquired or constructed under the charter of that corporation, and all lands to which the contracting corporation, the appellant herein, might be entitled to by virtue of the charter of the Great Northern Railway Company, and the franchise, roadbed, rolling stock, or any property acquired or hereafter to be acquired by virtue of the charter of the Great Northern Railway Company.
Now, what property could be acquired by the plaintiff in the suit, the International  Great Northern Railway, by virtue of the charter granted to the Great Northern Railway? Obviously the railways, including roadbeds, rolling stock, and franchise, built along and upon the lines upon which the Great Northern Railway was, under its charter, authorized to construct and operate roads, and all lands to which, under the then existing *Page 16 
law of the State, the corporation would be entitled to for constructing such roads.
Thus, by giving effect to every sentence of the act, we find that not only is certain property owned by the corporation, the International  Great Northern Railway, exempt from any species of taxation, but the corporation itself is exempt. Such is the plain and unequivocal language of the statute.
But the opinion of the court just pronounced, in obvious disregard of the canon which requires that every word and every sentence of an act must be given its usual and ordinary signification, denies that the corporation is exempt from taxation, and restricts the exemption given by the act to the property owned by the corporation by virtue of the act of the 5th of August, A.D. 1870. Under this construction, this corporation may be subject to an occupation tax, or an income tax, so onerous as to render its franchise worthless; and yet the statute, as we have seen, expressly declares that said corporation, the International  Great Northern Railway, shall be exempt from any species of tax.
If, as we think, the act exempts the corporation from any species of tax, the conclusion is irresistible, that the judgment of the lower court, which subjects the revenue of the company derived from the operation of its road to taxation, is erroneous and should be reversed, and judgment rendered for the appellant, perpetuating the injunction and restraining the collection of tax assessed upon the moneys of the company in the hands of its receiver.
NOTE. — There being dissent upon questions material to the case, and the same being certified to the Supreme Court, a writ of error was granted to that court, and on March 24, 1893, the judgment of the majority of the Court of Civil Appeals was affirmed by the Supreme Court. — REPORTER. *Page 17